Citation Nr: 1207158	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for a right knee disability prior to May 14, 2007, and a rating higher than 10 percent since May 14, 2007. 

2.  Entitlement to a rating higher than 10 percent for a left knee disability.

3.  Entitlement to a compensable initial rating for bilateral cataracts.

4.  Entitlement to an initial rating higher than 20 percent for a cervical spine disability prior to January 5, 2007, and a rating higher than 30 percent since January 5, 2007. 

5.  Entitlement to separate ratings for cervical radiculopathy of the right and left upper extremities, to include an initial rating in excess of 10 percent for left upper extremity radiculopathy from April 3, 2007. 

6.   Entitlement to service connection for bilateral hand disability, other than cervical radiculopathy.
 
7.  Entitlement to service connection for bilateral shoulder disability, other than cervical radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1984 to September 2004. 

This appeal to the Board of Veterans' Appeals (Board) is from November 2004 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The November 2004 rating decision assigned noncompensable ratings for a cervical spine disability and bilateral cataracts and also denied service connection for bilateral shoulder condition, bilateral hand pain and headaches.  The Veteran appealed for higher initial ratings for the service connected conditions.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

In a February 2007 rating decision, the RO increased the initial rating for the Veteran's cervical spine disability to 20 percent disabling and then assigned an even higher 30 percent rating from January 5, 2007.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.  

In the September 2007 rating decision, the RO increased the ratings for the Veteran's right and left knee disabilities to 10 percent disabling, retroactively effective to the date of filing December 5, 2006.  In an April 2009 rating decision, the RO increased the rating for the right knee disability to 30 percent disabling effective December 5, 2006, but then reduced it to 10 percent disabling effective May 14, 2007.  These issues were not certified on appeal, however, the Veteran did file a timely Notice of Disagreement in October 2007, and after the issuance of the Statement of the Case (SOC) in April 2009, he did express an intent to continue with his appeal in his June 2009 letter.  38 C.F.R. § 20.201, 20.202.  The Board has found these actions sufficient to perfect his appeal. 

In an April 2010 decision, the Board granted service connection for headaches.  Consequently, this issue is no longer on appeal.  In the April 2010 decision, the Board also remanded the rest of the Veteran's claims for further development, including VA examinations.  


FINDINGS OF FACT

1.  Prior to May 14, 2007, the Veteran's right knee disability was manifested by extension limited to no more than 20 degrees, and compensable limitation of flexion and instability were not shown.

2.  Since May 14, 2007, the Veteran's right knee disability has been manifested by normal extension and noncompensable limitation of flexion, and instability has not been shown.  

3.  The Veteran's left knee disability has been manifested by normal extension, noncompensable limitation of flexion, and instability of the left knee has not been shown.  

4.  The Veteran's corrected distance vision in each eye has been shown to be 20/40 or better in both eyes throughout the course of his appeal.

5.  Prior to January 5, 2007, the Veteran's cervical spine disability was not shown to result in limitation of flexion to 15 degrees or less or ankylosis.  

6.  Since January 5, 2007, the Veteran's cervical spine disability has been shown to result in limitation of flexion to 15 degrees or less, but ankylosis has not been shown.  

7.  Although the Veteran has reported pain and tingling radiating from his cervical spine to his upper extremities, it is not shown that this pain and tingling is a manifestation of separately ratable neurological impairment.  

8.  The Veteran is not shown to have any separate, current disability of the bilateral hands or fingers.

9.  The Veteran is not shown to have any separate, current disability of the bilateral shoulders.  


CONCLUSIONS OF LAW

1.  Prior to May 14, 2007, the criteria for a rating in excess of 30 percent for right knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.71a, Diagnostic Codes 5003, 5014 5257, 5260, 5261 (2011). 

2.  From May 14, 2007, the criteria for a rating in excess of 10 percent for right knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.71a, Diagnostic Codes 5003, 5014 5257, 5260, 5261 (2011). 

3.  The criteria for a rating in excess of 10 percent for left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.71a, Diagnostic Codes 5003, 5014, 5257, 5260, 5261 (2011). 

4.  The criteria for a compensable rating for bilateral cataracts have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.75, 4.84a, Diagnostic Codes (DCs) 6027, 6079 (2011). 

5.  Prior to January 5, 2007, the criteria for a rating in excess of 20 percent for cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243.

6.  From January 5, 2007, the criteria for a rating in excess of 30 percent for cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243.

7.  Prior to April 3, 2007, the criteria for a separate rating for left upper extremity radiculopathy were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8515 (2011). 
  
8.  From April 3, 2007, the criteria for an initial rating in excess of 10 percent for left upper extremity radiculopathy were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8515 (2011). 
 
9.  The criteria for a separate compensable rating for right upper extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8515 (2011). 
  
10.  The criteria for entitlement to service connection for bilateral hand disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

11.  The criteria for entitlement to service connection for bilateral shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in May 2004, December 2006, April 2007 and February 2009, the RO generally informed the Veteran of the evidence necessary to substantiate his claims and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although some of the notice was not provided until after the Veteran's claims were initially adjudicated, the claim was subsequently re-adjudicated in a May 2010 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.   Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, private treatment records and the reports of VA examinations.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claims, is required.  


II.  Factual Background

A.  Bilateral Knee Disability

The Veteran's service treatment records show that he experienced knee problems at various times during service.  Diagnoses included patellafemoral syndrome, bipartite left patella, rule out internal derangement of the left knee, meniscal damage of the left knee and bilateral medial plica syndrome, left greater than right.  

On June 2004 QTC orthopedic examination, the Veteran reported bilateral knee pain since 1986 when his knees locked up on him.  He did not recall any major traumatic event affecting the knees and they did not interfere with his posture or gait.  

Both knees were normal in outline and symmetric in form and function.  There was no heat, redness or tenderness and no effusion was detected.  There was no muscle atrophy and sensory perception was within normal limits.  Drawer and McMurray tests were negative.  The range of motion was full without restriction or pain.  There was mild crepitus in both knees.  There was no evidence of recurrent subluxation or locking pain.  Flexion was 0 to 140 degrees and extension was to 0 degrees.  Pain, weakness, lack of endurance, fatigue and/or incoordination did not impact further on the range of motion.  The diagnosis was chondromalacia, mild, bilateral.  

June 2004 QTC X-rays produced a pertinent diagnostic impression of negative bilateral knees.

A July 2005 private progress note shows that the Veteran was seen for chronic bilateral subpatellar pain.  The pertinent diagnosis was chondromalacia.  

A December 2006 private progress note shows that the Veteran was complaining of pain in knees.  He reported morning stiffness and pain when lying down, accompanied by tossing and turning.  Physical examination showed normal range of motion in both knee joints with no signs of diffuse injury.  The pertinent diagnosis was knee pain.  

In a claim for increase received on December 7, 2006 the Veteran indicated that his knees had been giving out and he had fallen twice while working and had had co-workers assist him a few times.  He also had purchased a cane to assure himself support and stability when standing.  

In a separate December 2006 statement, the Veteran indicated that his knees had a tendency to lock up as he recovered to a standing position from a bent knee position.  Because of the knees he had not been able to perform normal tasks such as house maintenance or exercising at the gym.  He also had not been able to get proper sleep because of the knees as the aching and pain made it difficult to relax.  He reported that the knee problems were affecting his ability to perform his job and his family activities.  

On January 2007 QTC orthopedic examination, the Veteran reported that he was suffering from ongoing constant knee pain.  The pain could be elicited by physical activity or could come on by itself.  It was relieved by medication, Percocet and Flexeril.  At the time of pain, he could function with medication and he experienced pain in and around the knee caps.  His knees would pop and he would feel tension, especially after getting up from sitting or going to a kneeling position.  He stated that his condition did not cause incapacitation.  The current treatment was Flexeril, 1 per day and Percocet as needed.  The Veteran reported that his functional impairment was pain with prolonged sitting or standing.  

Physical examination showed that the Veteran's posture and gait were within normal limits.  He indicated that he required a cane for ambulation to take the pressure off of his knees and back.  Examination of the knees showed signs of tenderness on the left and no signs of tenderness on the right.  Examination of the right knee showed crepitus but no other objective findings.  Examination of the left knee showed no recurrent subluxation, locking pain, joint effusion or crepitus.  Range of motion of the right knee was 110 degrees flexion with pain at 110 degrees and 20 degrees extension with pain at 20 degrees.  On the right, joint function was additionally limited by pain on repetitive use and pain had the major functional impact.  Joint function was not additionally limited by fatigue, weakness, lack of endurance or incoordination and the pain on repetitive use did not result in any additional limitation of motion.  The anterior and posterior cruciate ligaments stability test, the medial and lateral collateral ligaments stability test, and the medial lateral meniscus test of the knee were all within normal limits.

On the left, range of motion was 120 degrees flexion with pain at 120 degrees and 10 degrees extension with pain at 10 degrees.  On the left, joint function was additionally limited by pain on repetitive use and pain had the major functional impact.  Joint function was not additionally limited by fatigue, weakness, lack of endurance or incoordination and the pain on repetitive use did not result in any additional limitation of motion.  The anterior and posterior cruciate ligaments stability test, the medial and lateral collateral ligaments stability test and the medial lateral meniscus test of the knee were all within normal limits.  Right and left knee X-ray findings were within normal limits.  

The examiner diagnosed the Veteran with chondromalacia patella of the bilateral knees.  The subjective factors were the Veteran's history of pain and decreased ability to ambulate and the objective factors were the physical examination findings of crepitus, pain and decreased range of motion.

On May 2007 QTC knee examination, the Veteran reported that it was hard to walk as his legs would get wobbly.  He also reported stiffness, tense muscles, swelling toward the center of the knees, tenderness, problems with the knees giving way, inability to exercise without feeling pain, locking problems with pain, the knees wearing out quickly with activity, a feeling of dislocation when the knees would lock and popping and pulling inside the kneecaps.  He noted that his pain occurred constantly and was localized.  The pain could be elicited by physical activity and was relieved by Percocet and Flexeril.  At the time of pain, he could function with medication.  The pain could be so severe that he would have to take off from work and it was also hard to sleep.  He reported incapacitating episodes as often as two times per year, which lasted for three days.  Over the past year, he had had 2 incidents of incapacitation for a total of 6 days.  He indicated that his functional impairment was that the longer that he would stand or bend his knees, the worse his aches and pains would persist.  He also used his cane to prevent his knees from locking.  

Physical examination showed that the Veteran's posture and gait was abnormal as he was shifting balance on to his right leg.  The examiner noted that the Veteran did not require an assistive device for ambulation.  Examination of the knee showed that range of motion on the right was 140 degrees with pain at 130 degrees and 0 degrees extension.  On repetitive use, joint function was additionally limited by pain and pain had the major functional impact.  Joint function was not additionally limited by fatigue, weakness, lack of endurance or incoordination and the pain on repetitive use resulted in an additional 4 degrees of limitation of motion.  Range of motion on the left was 140 degrees flexion with pain at 128 degrees and 0 degrees extension.  On repetitive use, joint function was additionally limited by pain and pain had the major functional impact.   Joint function was not additionally limited by fatigue, weakness, lack of endurance or incoordination and the pain on repetitive use resulted in an additional 4 degrees of limitation of motion.  

On the right and the left, the anterior and posterior cruciate ligaments stability test, the medial and lateral collateral ligaments stability test  and the medial lateral meniscus test of the knee were all within normal limits.  Right and left knee X-ray findings were also within normal limits.  The examiner diagnosed the Veteran with chondromalacia patella of the bilateral knees.  The subjective factors were pain and tenderness on ambulation and with movement and the objective factors were tenderness and decreased range of motion on the knee examination.  The examiner noted that the effect of the condition on the Veteran's daily activity was pain and a decreased ability to perform activities.  

In an October 2007 notice of disagreement, the Veteran indicated that he had ongoing pain in his knees and that the irritation and pain had not gone away.  

A November 2007 private progress note shows that the Veteran was complaining of right knee pain for the past two weeks along with low back pain.  He was prescribed pain medication and a muscle relaxant.  

A June 2008 private progress note shows that the Veteran reported aching knees, a stiff neck and numbness and tingling in the fingers.  The pertinent diagnostic assessment was bilateral knee osteoarthritis.  

On September 2010 VA examination, it was noted that the Veteran was working as a social studies teacher.  He indicated that he could handle the job.  However, he stated that he had to stand up most of the day, which could be a problem.  Regarding activities of daily living, he indicated that he could dress and undress himself and demonstrated this.  He also indicated that he could handle food preparation and toileting.  He could walk a mile and lift 30 pounds.  

The Veteran was not receiving any significant VA treatment.  He was being seen by a private internist on an average of every six months.  The Veteran had a cane that he used from time to time.  Regarding the knees, the Veteran reported that he had pain mainly in the front of the knee.  There was also some pain on the sides.  The pain was more or less localized.  The Veteran did report radiation into the lower thigh and upper leg on the left but the examiner noted that this actually indicated that this right knee pain was worse than the left.  Sometimes when the Veteran was at rest and started moving his right knee, the knee seemed to catch and he had to relax and start moving and then the knee would move.  The examiner did not consider this locking.  The Veteran also stated that the knee felt weak and would give way from time to time but he had not fallen.  He had always been able to catch himself.  Hence, the examiner did not believe that this problem could be construed as giving way.  Aggravating factors were activity and having to stand up all day in class.  Relieving factors were the medications and rest.

Examination showed that the Veteran was in pain.  He looked very tired and walked with a slow gait but the examiner could not detect any specific limp.  
Examination of the knees revealed that there was no evidence of inflammation, namely no effusion, swelling, redness, heat or tenderness.  Range of motion of both knees was full extension of 0 degrees and flexion from 0 to 125 degrees.  The ranges of motion were done three times and there was no evidence of pain, fatigue, weakness, lack of endurance, instability or incoordination with repeated testings.  There was no additional loss of joint function or motion with use to repeated testings.  There was no instability in the mediolateral or anteroposterior planes of either knee.  X-rays of the right and left knees were normal.

The examiner commented that the Veteran continued to have pain in the knees.  However, his X-rays were normal.  The diagnosis was bilateral knee strain.  

B.  Eye disability

On June 2004 QTC vision examination, the Veteran complained of eyestrain with computer work and he was also concerned about a raised portion of tissue on the white of his eye.  Examination showed that the Veteran's uncorrected visual acuity was 20/25 in each eye.  His best corrected acuity was 20/20 in the right and 20/25 in the left.  There was no papillary defect and confrontation and Goldmann forms were normal.  Extraocular motility was full and intraocular pressure was 20 in the right and 22 in the left.  

Still lamp examination showed that the Veteran's lids, lashes, conjunctivae, sclera, cornea, anterior chambers and irises were normal.  In the lenses, he had on the right, trace cortical opacities and on the left 1+ cortical opacities.  Dilated fundus examination showed that cup to disc ratio was .55 on the right and .6 on the left with normal maculae, blood vessels and peripheries.  

The examiner commented that the Veteran had a relatively high cup to disc ratio with high normal intraocular pressure.  He also had normal fields.  He was not currently a glaucoma patient but it was recommended that he be monitored yearly.  The Veteran's near point complaints were consistent with presbyopia, which occurred not uncommonly at his age.  His slightly reduced visual acuity was likely due to very early cataract changes, which were greater in the left than the right.  The examiner recommended the use of reading spectacles for the Veteran's close work to reduce his close work eyestrain.  

 A December 2006 private progress note shows that the Veteran was complaining of pain in the eyes.  The pertinent diagnosis was eye pain with probable allergic conjunctivitis.  

On January 2007 QTC eye examination, the Veteran reported headaches and pain behind his eyes.  Ocular examination revealed an uncorrected distance visual acuity of 20/50 in the right eye and 20/40 in the left eye and his uncorrected near visual acuity was 20/70 in the right eye and 20/50 in the left eye.  The Veteran's best corrected distance visual acuity was 20/25 in each eye and his best-corrected near visual acuity was also 20/25 in each eye.  

External ocular examination was unremarkable with normal appearing lids, lashes, lacrimal apparatus and orbits.  Both pupils reacted equally to light and near with no evidence of afferent pupillary defect.  Ocular motility was full with normal versions and ductions.  Applanation tonometry revealed a tension of 18 in each eye.

Slit lamp biomicroscopy of the anterior segment of the right eye revealed a normal conjunctiva with a clear cornea, deep anterior chamber and normal iris.  The Veteran did have a minimal nuclear cataract in the right eye.  Biomicroscopy of the anterior segment of the left eye revealed a normal conjunctiva with a clear cornea, deep anterior chamber and normal iris.  The Veteran had a minimal nuclear cataract in the left eye as well.  

Dilated fundoscopic examination of the right eye showed a sharp pink optic disc with a cup/disc ratio of .3.  The macula and the peripheral retina were unremarkable.  The retinal vasculature was normal and the vitreous body was clear.  Dilated fundoscopic examination of the left eye revealed a sharp pink optic disc with a cup/disc ration of .3.  The macula and the peripheral retina were unremarkable.  The retinal vasculature was normal and the vitreous body was clear.  The examiner noted that visual fields were not performed as they would not be instructive in the Veteran's case.  The examiner noted that the Veteran had minimal cataracts in each eye and supplied final diagnoses of astigmatism and minimal cataract in both eyes.  

In an October 2007 notice of disagreement, the Veteran indicated that   he still had severe tension in the eyes and felt that he deserved to be compensated for this.  He reported that he currently had problems distinguishing between some colors and numbers.  

On September 2010 VA eye examination, the Veteran complained of blurriness and glare in both eyes since 1998 and worsening distance and near vision over the past three years.  He currently wore spectacles that he received during military service.  He denied redness, irritation, pain or itching.  He did report some problems with color vision, stating that he could not identify some colors as easily as his students.  The Veteran did not report any prior eye surgeries or penetrating eye injuries but did report having a black eye once on the right side in 1993 or 1994 after playing basketball while on active service.  He also reported a positive family history of glaucoma.  

Examination showed that vision with current spectacles at distance was 20/30-2 in the right eye and 20/30-1 in the left eye.  Brightness acuity testing with current spectacles showed 20/30 in the right eye and 20/30 in the left eye.  Best corrected vision at distance was 20/20-2 in the right eye and 20/25 in the left eye.  Near vision with current spectacles was Jaeger 5 in the right eye, Jaeger 3 in the left eye and best corrected near vision was Jaeger 1 in the right eye, and Jaeger 1 in the left eye.  

The Veteran's central visual field was full, his pupils were round, reactive and symmetric in both eyes and there was no relevant afferent pupillary defect.  Tonometry applanation was 16 in the right eye and 19 in the left eye.  Ishihara color plates were 14/14 on the right and 14/14 on the left.  Anterior segment examination showed that lids and lashes were within normal limits in both eyes, the conjunctiva-sclera were white and quiet in both eyes and the corneas were clear.  The anterior chambers were deep and quiet and the irises were within normal limits.  As for the lenses, there were trace posterior cortical changes inferonasally along the margin of the dilated iris on the right with small, radial, feathery opacity outside the posterior lens nucleus not in the visual axis at approximately 5 o'clock.    

Dilated fundus examination showed that the cup/disc ratio was .6 on the right and .6 on the left with pink nerves bilaterally.  The macula showed good foveal light reflex on the right and mottled retinal pigment epithelium changes on the left.  The vessels/periphery were within normal limits in both eyes.  The diagnostic impressions included minimal cortical cataracts in both eyes.  The examiner noted that the cataracts had not progressed in either eye and that the Veteran's vision was correctable to at least 20/25 in both eyes and he did not have reduced visual acuity on glare testing through undilated pupils.  The examiner also diagnosed the Veteran as having refractive error/presbyopia with near vision correctable to Jaeger 1 in both eyes.  The Veteran was given a glasses prescription with the manifest refraction from the current examination with a +1.50 add.  Additionally, the examiner suspected glaucoma given the Veteran's increased cup to disc ratio and his strong family history.  Consequently, he recommended close follow-up in the eye clinic for a more extensive evaluation.  

C.  Cervical spine disability

The Veteran's service treatment records show that in October 1997, he was noted to be complaining of increased stiffness and pain on the left side of the upper back.  Physical examination showed limited range of motion of the neck secondary to stiffness of the left side musculature, neck and shoulder.  The left trapezius muscle was tight with tenderness.  The diagnostic assessment was left neck and shoulder strain.  A subsequent May 2004 report of medical assessment indicates that the Veteran reported aching joints of the bilateral fingers.  He also reported painful spasms of the shoulders, neck and lower back.  

On June 2004 QTC examination, regarding his bilateral shoulders, the Veteran reported intermittent pain in both shoulders since 1996 that would normally go away by itself.  Sometimes the Veteran would take Motrin.  He did not recall any major traumatic event affecting the shoulders and the condition did not interfere with his ordinary lifting or carrying, activities of daily living or service functions.  Regarding his bilateral hands the Veteran reported that he did a lot of typing and over time his fingers would get cramped and sore.  Then he would not type for a while and his fingers would return to normal.  He did not experience any numbness or tingling in the hands and was not aware of any restriction in the range of motion of the fingers.  He did not recall any traumatic event affecting the hands and the condition did not interfere with his ordinary lifting or carrying, activities of daily living or service functions.  The Veteran also reported that he could generally sustain heavy physical activities without distress.  

Physical examination showed that the neck was supple with no pain on palpation.  Range of motion was full without pain.  Examination of the extremities showed that the peripheral vessels, radial and pedal pulses were palpable.  Neurological examination showed that sensation was intact and coordination was normal.  Motor function was 5/5 in all muscle groups.  Deep tendon reflexes were brisk and equal, Romberg testing was negative and plantar reflexes were downward with no focal or lateralizing signs.  The Veteran's posture and gait were normal.  

Both shoulders were also normal in outline and symmetric in form and function with no muscle atrophy.  There was no heat, redness or swelling and no effusion was detected.  Sensory perception and power (5/5) in the upper extremities was within normal limits.  Range of motion was flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  Pain, weakness, lack of endurance, fatigue and/or incoordination did not impact further on the range of motion.  The examiner commented that no pathology was identified on physical examination to render a diagnosis.  

On examination, both hands were normal in outline and symmetric in form and function.  There was no heat, redness or tenderness around the joints.  Sensation and vascularity were undisturbed.  The range of motion of the finger joints was within normal limits without restriction, pain, weakness or incoordination.  The Veteran could write, push, pull and twist without difficulty.  Fingers 2 to 5 reached the median transverse fold and the thumbs approximated the base of the fifth finger in a firm grip.  Range of motion of the thumb was 70 degrees radial abduction, 70 degrees palmar abduction, 60 degrees metacarpophalangeal joint flexion and 60 degrees interphalangeal joint flexion.  Range of motion of the fingers was 90 degrees distal interphalangeal joint flexion, 100 degrees proximal interphalangeal joint flexion and 90 degrees metacarpophalangeal joint flexion.  Pain, weakness, lack of endurance, fatigue and/or incoordination did not impact further on the range of motion.  The examiner commented that no pathology was identified on examination to render a diagnosis.  

June 2004 QTC X-rays produced pertinent diagnostic impressions of negative bilateral shoulders and bilateral hands and straightening and slight reversal of the cervical curvature with minimal spondylosis at C4-5 and C5-6 but no evidence of a foraminal compromise.  

A January 2005 private hospital note shows that the Veteran was seen for tightness in the neck and back that had been ongoing for 1 week.  He was given toradol for pain and was discharged home.  

A February 2005 private progress note shows that the Veteran was complaining of shoulder and neck pain.  It was noted that the neck and trapezius were hard/swollen.  The Veteran was able to move the area but was limited by pain.  The diagnostic impressions were cervical neck pain, upper thoracic pain and muscle spasm.  

February 2005 private cervical spine X-rays produced a diagnostic impression of mild degenerative disc disease at C4-5 with evidence of muscle spasm.  Findings also included straightening of the normal lordosis of the upper cervical spine with slight reversal at the C4-5 level.  

On June 2005 QTC cervical spine examination, the Veteran reported back spasm/pain in the upper shoulder and back of the neck.  He was currently taking Motrin, Tylenol and Flexeril but in spite of taking the medications, he indicated that he was continuing to have neck pain and back spasm, which were interfering with his ability to stand up, walk, sit, run or do any other physical activity.  

The Veteran reported that his neck pain occurred constantly and would travel to the lower back.  The pain was burning, aching, sharp, sticking and cramping with a pain level of 7 out of 10.  The pain could be elicited by activity and stress.  It was relieved by medication.  At the time of pain he could function with medication and the Veteran indicated that he had to take medication and rest to get some relief.  Over the past year he reported 10 incidents of incapacitation for a total of 30 days.  He indicated that an Air Force physician had recommended bedrest.  The Veteran reported that his functional impairment from the condition was that he was not able to stand for long periods and had to sit down every half hour.  This hindered his performance on his 8 hour shift employment.  He indicated that the condition resulted in him losing two days of work per month.  

Physical examination showed that the Veteran's posture was within normal limits.  His gait was abnormal; the Veteran had a limping gait only when he was in pain.  Examination of the cervical spine revealed that there was evidence of radiating pain on movement, crushing in nature, with evidence of muscle spasm stiffness.  There was sharp tenderness and no ankylosis.  Range of motion was 30 degrees flexion, 40 degrees extension, 30 degrees right lateral flexion, 30 degrees left lateral flexion, 70 degrees right rotation and 70 degrees left rotation.  The joint function of the spine was additionally limited by pain, fatigue and lack of endurance with fatigue having the major functional impact.  The range of motion was not additionally limited by weakness or incoordination.  The examiner was unable to make a determination without resorting to speculation on whether pain, fatigue, weakness, lack of endurance and incoordination additionally limited the joint function in degrees.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  

Neurological examination of the upper extremities showed that motor and sensory function were both within normal limits.  The right and left upper extremity reflexes revealed 2+ biceps and triceps jerks.  X-ray showed mild straightening of the cervical curvature in an otherwise unremarkable cervical spine series.  The examiner noted that for the VA established diagnosis of spondylosis of the cervical spine, there was no change in diagnosis.   

An April 2006 private progress note shows that the Veteran was complaining of pain in the neck and upper back on the left side.  Physical examination showed neck sprain on the left side.  The pertinent diagnostic assessments were muscle spasm and degenerative joint disease of the cervical spine.     

A September 2006 private chiropractic summary indicates that the Veteran was seen for neck pain with radiation going down the left arm and shoulder.  In the past week, the pain had apparently increased after doing lifting and yard work.  Sleeping had been difficult as the Veteran could not get comfortable.  He reported a burning sensation in the left shoulder and a stabbing sensation under the left shoulder blade.  He indicated that the pain radiated down to the left hand and fingers.  

The Veteran had reported that he could not concentrate at work as much due to the pain, that it was hard to carry tools and that his condition limited his mobility.  At home, sleeping was affected the most but he also could not play with his kids or work out.  When flare-ups occurred, he usually took Tylenol every 4 to 6 hours.  

A September 2006 private family practice progress note shows that the Veteran was complaining of back and neck pain.  He also complained of numbness in the left arm.  Physical examination showed limited range of motion of the neck side to side and weakness in the left arm.  The pertinent diagnostic assessment was neck pain with paresthesias with the examining physician appearing to think that this symptomatology was related to degenerative joint disease and C4-C5 disc herniation.  

A December 2006 private progress note shows that the Veteran was complaining of pain in the back.  He reported morning stiffness and pain when lying down, accompanied by tossing and turning.  The pertinent diagnoses were neck pain and stiffness.  

In a claim for increase received on December 7, 2006 the Veteran indicated that he felt pain daily in his shoulders and indicated that he was not able to do heavy lifting of 50 pounds or more without feeling pain.  This affected the maintenance work that he needed to complete at home.  He had also stopped attending the gym due to the pain.  Additionally, he had found himself being up at night trying to find medication and relief from his shoulder pain.  

The Veteran also indicated that his hands were bothering him so badly that he was using the Valium and Oxycodone his doctor had given him for his back for relief of his hands.  He had been told by his co-workers that he may have been suffering from carpal tunnel syndrome or nerve damage in his hand.  His indicated that his fingers were always numb and cold and they had a tingling sensation.  

On January 2007 QTC examination, regarding the cervical spine, the Veteran reported stiffness when sitting, standing or lying down.  He also reported throbbing pain in the shoulders, back and neck.  He indicated that the pain occurred constantly and traveled to the neck and shoulders.  The pain could be elicited by physical activity and sudden movements.  It was relieved by the Flexeril and Percocet.  At the time of pain he could function with medication.  The Veteran noted that the pain was present in the back of the neck and center of the back, along with both shoulders and the lower back.  He reported pain when he attempted to raise his arms over his head.  He stated that his condition did not cause incapacitation.  He indicated that the functional impairment was limited movement with bending and attempting to lift items, inability to exercise or attend to home maintenance (e.g. lawn work), impairment of sex life and great difficulty sleeping at night and relaxing.  

Examination of the cervical spine revealed evidence of radiating pain on movement with no evidence of muscle spasm.  There was tenderness at C6-7.  There was no ankylosis of the cervical spine.  Range of motion of the cervical spine was 10 degrees flexion with pain at 10 degrees, 20 degrees extension with pain at 20 degrees, 20 degrees right and left lateral flexion with pain at 20 degrees on each side, 10 degrees right rotation with pain at 10 degrees and 20 degrees left rotation with pain at 20 degrees.  On repetitive use, the joint function was additionally limited by pain and pain had the major functional impact.  Function was not additionally limited by fatigue, weakness, lack of endurance or incoordination and the pain on repetitive use did not result in any additional limitation of motion.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was also symmetry of spinal motion with normal curvatures of the spine.  Neurological examination of the upper extremities showed that motor function was within normal limits and sensory function was abnormal with findings of decreased sensation to pinprick and light touch bilaterally.  The right upper extremity revealed that biceps jerk was 2+ and triceps jerk was 2+.  The examiner diagnosed the Veteran with spondylosis of the cervical spine.  The subjective factors were complaints of pain and the objective factors were findings of pain and decreased range of motion.  The examiner commented that the effect on the Veteran's daily activity was limited movement when bending and attempting to lift items above his head.  He was also unable to perform physical activity such as exercising. 

A January 2007 private progress note shows that the Veteran was seen for complaints of neck pain that radiated down the left upper extremity, along with numbness of the fingers.  The diagnostic assessment was neck pain with radicular symptoms.  

In his October 2007 notice of disagreement, the Veteran indicated that he felt that his cervical spine disability warranted a significant increase in compensation as he could not sleep properly and this affected his ability to concentrate and perform his job.  Additionally he reported that his shoulder condition affected his job and family duties and that he was still feeling pain in his fingers when he would write or type.  The fingers would cramp up and he had a numb feeling in them every day.  

A June 2009 private progress note shows that the Veteran complained of shoulder pain with difficulty to sleep on his sides.  Physical examination showed tenderness of the bilateral shoulders.  The diagnostic assessment was shoulder pains and the Veteran was prescribed pain medication.  

In a May 2009 letter, a private treating chiropractor indicated that the Veteran was examined in September 2006.  At that time, it was found that he had multiple areas of subluxation in his spine.  Of particular interest was misalignment of the top two vertebrae at the base of the skull resulting in most probable circumferential torquing and constriction of the spinal meningeal layers with irritation of the brain stem and spinal cord.  Subluxation of the axis verterbrae was the primary chiropractic assessment.  The chiropractor noted that the resulting spinal adaptation revealed cervical hyperkyphosis.  Disc spacing in the lower spine was narrowed and degenerative joint and disc disease was present from C4 to C6.  Muscular and ligamentous changes in the lower cervical spine had led to constant tension and pain in the cervical spine.  Radiculopathy and radiating pain into the shoulders, especially the left side, and into the arms and hands was noted when the Veteran's condition was exacerbated.  

The Veteran had responded well to chiropractic care focused on stabilizing his spine.  He lived relatively pain free and had very little restricted mobility as a result of his and the chiropractor's efforts.  At times when the condition was exacerbated, the Veteran experienced extreme discomfort and immobility in the neck and shoulder region.  The Veteran's prognosis was guarded as with any case where there was degeneration.  The Veteran had been extremely compliant with his care and was able to function well.  In the opinion of the chiropractor, the Veteran should remain stable and fully capable with periodic maintenance care.  

Chiropractic records from January 2008 to July 2009  accompanying the May 2009 letter indicate that the Veteran was treated from one to four times per month over the time span.  Symptoms treated at various times included stiffness in the neck and shoulders, tightness in the neck, soreness in the neck, right sided neck spasm, knot on the right side of the neck, lower cervical spine pain with reduced range of motion, restricted neck rotation, some pulling with arm motion or neck rotation to the right, tingling into the 1st three fingers on the left hand, numbness in the fingers, tenderness in the trapezius muscles, tenderness on the right side around the shoulder blade and decreased head rotation.

On September 2010 VA examination, it was noted that the Veteran was working as a social studies teacher.  He indicated that he could handle the job.  However, he stated that he had to stand up most of the day, which could be a problem.  Regarding activities of daily living, he indicated that he could dress and undress himself and demonstrated this.  He also indicated that he could handle food preparation and toileting.  He could walk a mile and lift 30 pounds.  

The Veteran was not receiving any significant VA treatment.  He was being seen by a private internist on an average of every six months.  The Veteran had a cane that he used from time to time.  Regarding the cervical spine, the Veteran had pain in the back of the neck and then it would go to the top of the shoulders and to the back between the shoulder blades.  This was approximately the same area the Veteran was complaining about in terms of his shoulder problems.  The Veteran indicated that he could not distinguish between the two problems.  There was no radiation of pain all the way down to the hands.  The Veteran did have some feeling of achiness down to approximately the level of the elbows.  However, he did have numbness and a pins and needles feeling in the hands, with the left worse that the right and it was likely that this was related to his neck especially since the MRI findings from 2007 indicated that he had some neuroforaminal stenosis on the left.  Aggravating factors for the neck were activity, especially turning his head and relieving factors were rest.  It was noted that the Veteran had had traction to the neck in the past and this had relieved his discomfort.

Regarding the left and right shoulders, the Veteran had pain on the top of the shoulders and behind the shoulders.  He did not have any pain on the front of the deltopectoral groove or at the insertion of the deltoid muscles.  The pain had started while he was in the service in approximately 1987.  The Veteran reported that he woke up with the pain and did not give any history of an injury.  Aggravating factors were lifting, excessive use and moving the neck.  Apparently, there was some connection between the neck and shoulder pain.  The relieving factor was rest.  

Regarding the hands, the Veteran stated that the left hand was worse than the right.  The discomfort and paresthesias started sometime when he was in the military but he did not remember precisely when.  He did not complain of a great deal of pain but it was numbness and tingling in all the fingers all the way from the thumb to the small finger that bothered him.  The numbness was present distal to the wrist joint, mainly of the dorsum but also on the palmar aspect.   

Examination showed that the Veteran was in pain.  He looked very tired and walked with a slow gait but the examiner could not detect any specific limp.  Examination of the neck revealed that the Veteran maintained his cervical lordosis.  There were no paravertebral spasms.  Range of motion was 45 degrees flexion with terminal pain at 45 degrees, extension to 30 degrees with pain at 25 degrees, right and left lateral flexion to 20 degrees with pain at 20 degrees and lateral rotation to the right and left to 45 degrees with pain at 45 degrees.  The ranges of motion were done three times and there was evidence of pain as noted but no evidence of fatigue, weakness, lack of endurance, instability or incoordination with repeated testings.  There was no additional loss of joint function or motion with use due to pain with repeated testings.  The Veteran had no tenderness on the bones of the neck, namely the spinous processes.  However, in the intrascapular area, he did have pain.  This was diffuse and seemed to be more muscular in type.  Triceps, biceps and supinator reflexes were 2+ and equal.  The Veteran had no loss of sensation in the upper extremities, including the hands.  He had 5/5 power in all the musculature in the hands and the upper extremities.   X-rays of the cervical spine revealed distal degenerative joint disease over several cervical joints, especially in the lower part of the neck.  

The shoulders had a normal looking appearance.  There was no wasting of the trapezius or the deltoid musculature.  Range of motion of the right and left shoulders was strange.  In asking the Veteran to move actively, he could not abduct to more than 120 degrees.  However, passively, the examiner could take the shoulder all the way up without pain.  The Veteran did state that he had pain when he was reaching 120 degrees of abduction.  Ranges of motion of both shoulders were forward elevation to 120 degrees actively and 150 degrees passively; abduction to 120 degrees actively with pain at 120 degrees and 180 degrees passively with no reported pain; external rotation to 70 degrees actively and passively without pain; and backward elevation to 40 degrees actively and passively with no reported pain.  The ranges of motion were done three times and there was evidence of pain as noted but no evidence of fatigue, weakness, lack of endurance, instability or incoordination with repeated testings.  There was no additional loss of joint function or motion with use with repeated testings.  X-rays of the right and left shoulders were normal.

Examination of the right and left hands revealed that they were normal in appearance.  Ranges of motion of the right and left hands was also normal.  Flexion of the carpometacarpal joint of the thumb was to 15 degrees and extension was to 30 degrees.  Flexion of the metacarpophalangeal joint of all fingers was to 100 degrees and flexion of the distalphalangeal joint of all fingers was to 70 degrees.  The ranges of motion were all done three times and there was no evidence of pain, fatigue, weakness, instability or incoordination with repeated testings.  There was no additional loss of joint function or motion with use due to repeated testings.  The Veteran was able to complete a fist and he had 5/5 power to gripping.  There was no loss of sensation to touch on the hands and there was no swelling or tenderness around the fingers.  X-rays of the hands were normal.  

Regarding the neck, the examiner commented that the Veteran had degenerative joint disease of the distal cervical spine.  The examiner indicated that there was some evidence of foraminal stenosis on the left and there was evidence of radiation producing numbness and tingling in the fingers.  The diagnosis was degenerative joint disease of the cervical spine with abnormal X-rays.    

Regarding the shoulders, the examiner commented that the Veteran did not have pain in the typical area where shoulder pain was experienced, namely the deltoid insertion and the deltopectoral groove or over the joint line of the shoulder.  The pain was mainly at the nape of the neck and posteriorly.  This was most suggestive of a neck problem.  Also the Veteran's range of motion was without pain on passive movement but he did appear to have some pain on active movement.  Thus, it appeared that his discomfort was more muscular in nature than joint based.  Hence, in the examiner's opinion, the shoulder problems were part and parcel of his cervical spine problems and not a separate shoulder diagnosis.  

Regarding the hands, the examiner commented that the examination was normal and there was evidence that the Veteran had neuroforaminal stenosis in the neck and that his paresthesias in the fingers were based on the neck problem and the hands and fingers per se were normal.  Hence, the diagnosis was normal bilateral  hands.  

In an April 2011 addendum, the September 2010 examiner indicated that he had reviewed the claims file.  He noted that the Veteran's symptoms of paresthesias and numbness in the hands was a subjective description and that a finding of loss of sensation or of weakness was an objective finding.  If only a subjective finding of numbness and paresthesias was present, then the situation was one of pain radiating or being referred to a given extremity.  However, if there were objective findings of loss of sensation or weakness, then the underlying problem would be determined to be a neuropathy.  The examiner noted that the Veteran had radiating pain emanating from the roots of the cervical spine and not a neuropathy.  The examiner's conclusion was that the Veteran had subjective symptoms of radiating pain from the cervical spine roots to the hand that was in the examiner's opinion at least as likely as not secondary to his cervical spine condition.  The Veteran did not have evidence of an objective neurological disorder or neuropathy that was secondary to his cervical spine disability.  

In a May 2011 decision, the RO granted service connection for left upper extremity radiculopathy and assigned a 10 percent rating effective April 3, 2007, noting that MRI findings from this date had shown multi-level degenerative changes with left neuroforaminal stenosis. 

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.   38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.   Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.   38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings other than those already assigned are not warranted here, as the degree of impairment due to the Veteran's service-connected disabilities has not undergone significant additional variation during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




A.  Bilateral knee disability

There are a number of diagnostic codes, which can potentially be applied to assign a rating for the Veteran's left and right knee disabilities.  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee, including recurrent subluxation or lateral instability.  A 20 percent rating for knee impairment is warranted for moderate impairment and a 30 percent rating requires severe impairment.  38 C.F.R. § 4.71.  The words "slight," "moderate," and "severe" are not defined in the VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable.  38 C.F.R. § 4.6.

Diagnostic Code 5260 provides for evaluating limitation of the flexion of the leg. Flexion limited to 60 degrees warrants a noncompensable evaluation, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5260. 

Under Diagnostic Code 5261, limitation of extension is rated 50 percent, when to 45 degrees; 40 percent, when to 30 degrees; 30 percent, when to 20 degrees; 20 percent when to 15 degrees; 10 percent, when to 10 degrees; and 0 percent, when to 5 degrees.  38 C.F.R. § 4.71a. 
 
Degenerative arthritis when established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be established where X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation; a 10 percent evaluation shall be established for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) of Code 5003 states that the 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  A compensable rating may also be assigned where there is X-ray evidence of arthritis and slight limitation of motion.   38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Additionally, osteomalacia is generally rated based on the limitation of motion of the affected part, as degenerative arthritis.  Id., Diagnostic Code 5014.  

Separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See, e.g. 38 C.F.R. § 4.14 (2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 -04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  In VAOPGCPREC 23-97, VA's General Counsel held that a Veteran who has arthritis and instability in his knee might receive separate ratings under Codes 5003 and 5257 (July 1, 1997).  However, in a subsequent opinion, General Counsel held that separate ratings are only warranted in these types of cases when the veteran has limitation of motion in his knee to at least meet the criteria for a zero-percent rating under Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing he experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98. 

Considering Diagnostic Code 5257, the objective medical findings of record do not show instability or subluxation of either knee.  In this regard, the June 2004 QTC examiner specifically found that there was no evidence of recurrent subluxation or locking pain in either knee and that Drawer and McMurray tests were negative.  Also both the January 2007 and May 2007 QTC examiners specifically found that the anterior and posterior cruciate ligaments stability test, the medial and lateral collateral ligaments stability test and the medial and lateral meniscus test were all normal bilaterally, with the January 2007 examiner specifically finding that there was no subluxation present and the May 2007 VA examiner not noting any subluxation.  Additionally, the September 2010 VA examiner specifically found that there was no instability in the mediolateral or anteroposterior planes of either knee and did not note any subluxation.

The Veteran has affirmatively reported that he experiences locking and giving way in both knees and had earlier reported that he had fallen twice as a result of the giving way. However, as noted above, during the September 2010 examination, after follow-up questioning from the examiner, the Veteran clarified that his knee seemed to catch, which forced him to relax before he started moving to allow his knee to move, an action which the examiner did not consider this "locking."  Also, the Veteran indicated that although the knee had started to give way from time to time in the past, he had not generally fallen as a result as he had normally been able to catch himself, an action that the examiner did not consider "giving way."  Thus, although the Veteran is competent to report symptoms of locking and giving way, given the repeated objective findings indicative of stable knees bilaterally without subluxation and the lack of any objective findings of instability, locking, giving way or subluxation, the Board finds that the weight of the evidence is against a finding of the presence any current instability or subluxation of either knee.  Accordingly, assignment of a separate compensable rating under Diagnostic Code 5257 is not warranted.   

Considering limitation of motion of the right knee, the evidence generally shows that extension of the knee has been normal, as indicated by the findings of the June 2004, May 2007 and September 2010 VA examinations.  Consequently, aside from the time frame between December 5, 2006 (the date the Veteran's claim for increase was received) and May 14, 2007 (the specific date of the May 2007 VA examination), there is no basis for the assignment of a compensable rating under Diagnostic Code 5261.  Also, there is no basis for assignment of a rating in excess of 30 percent for limitation of extension from December 5, 2006 to May 14, 2007.  In this regard, the January 2007 examination showed that extension was to 20 degrees, which warrants a 30 percent rating and there are no findings of record during this timeframe or otherwise showing any more severe limitation of extension.

The evidence also shows that right knee flexion has always been found to be to 110 degrees or greater.  Consequently a compensable rating under Code 5260 is not warranted.  Similarly, as flexion of the left knee has always been found to be to 120 degrees or greater, a compensable rating for the left knee under Code 5260 is also not warranted.  Finally, as extension of the left knee has consistently been found to be to normal at 0 degrees, there is no basis for the assignment of a compensable rating for the left knee under Diagnostic Code 5261.   38 C.F.R. § 4.71a.  

Considering Diagnostic Code 5014, the Board notes that the maximum rating under this Code for noncompensable limitation of motion of a single joint such as the knee is 10 percent, a rating level that has already been assigned bilaterally (with a higher rating being assigned on the right prior to May 14, 2007) .   Id., see also Diagnostic Code 5003.   

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated in either knee.  38 C.F.R. §§4.40, 4.45, Deluca, 8 Vet. App. 202 (1995).  In this regard, although some of the examiners found that pain has some level of functional impact, none found that it resulted in any significant additional limitation of motion or function on repetitive use (i.e. the most additional limitation found was the May 2007 VA examiner's additional 4 degrees of limitation, which, when factored in to the limitation of motion findings, still amounts to a noncompensable level in both directions).  Accordingly, the Board finds that the Veteran is adequately compensated for his functional loss due to bilateral knee disability by the existing ratings assigned.

B.  Bilateral Cataracts

Under 38 C.F.R. § 4.84a , Diagnostic Code 6027, preoperative cataracts are evaluated based on visual impairment.  Visual impairment is rated under additional Diagnostic Codes within 38 C.F.R. § 4.84a.  When visual impairment is 20/40 or better in each eye, a noncompensable rating must be assigned.  Id., Diagnostic Code 6079 (2008).  

Under 38 C.F.R. § 4.75, the best distance vision obtainable after best correction by glasses will be the basis of rating.  During the course of the Veteran's appeal, the regulations regarding evaluation of eye disabilities were revised.  The new regulations became effective in December 2008, and apply to all applications received on or after December 10, 2008.  As such, these regulations do not apply in the instant case.   However, the Board notes that the revised regulations apply essentially the same standards in regard to rating visual acuity when both eyes are service connected.  38 C.F.R. § 4.79 (2011).  

In the instant case, the Veteran's distance vision after best correction was shown to be 20/20 in the right and 20/25 in the left in June 2004, 20/25 in both eyes in January 2007 and 20/20-2 in the right eye and 20/25 in the left eye in September 2010.  Additionally, the September 2010 VA examiner specifically commented that the Veteran's cataracts had not progressed in either eye, that the Veteran's vision was correctable to at least 20/25 in both eyes and that he did not have reduced visual acuity on glare testing through undilated pupils.  Consequently, as the Veteran's distance visual acuity is clearly shown to be better than 20/40 in each eye and as he is not shown to be otherwise objectively impaired as a result of his cataracts, the Board finds no basis in the record for assigning a compensable rating for this disability.  In this regard, the Board notes while the Veteran is competent to report his symptomatology, his opinion concerning what symptomatology is actually attributable to his cataracts is entitled to minimal probative weight.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, given that the objective medical evidence does not show any compensable level of impairment due to the cataracts, the weight of the evidence is squarely against assigning a compensable rating for them.
 

C.  Cervical spine disability

The Board notes, at the outset, that the Veteran's cervical spine disability involves disc disease, and, under the current rating schedule, this disease may be rated under the General Rating Formula for Diseases and Injuries of the Spine or on the basis of incapacitating episodes. 

The General Rating Formula provides for assignment of a rating of 20 percent rating for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  The next higher rating of 40 percent is warranted for unfavorable ankylosis of the cervical spine.  A 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a . 

Normal range of motion of the cervical spine is generally defined by the regulations as 45 degrees of flexion, 45 degrees of extension, 45 degrees of right and left lateral flexion and 80 degrees of left and right rotation.  See 38 C.F.R. § 4.71a , Plate V. 

Also, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating.  38 C.F.R. § 4.71a. 

Additionally, under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, ratings are assigned on the basis of the quantity and duration of incapacitating episodes over a prior 12-month period.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a twenty percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months and higher ratings are warranted for longer periods of incapacitating episodes over the past 12 months.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a , Diagnostic Code 5243. 

Prior to January 5, 2007, cervical spine motion was not shown to be to 15 degrees or less.  In this regard, during the June 2005 QTC examination, flexion was to 30 degrees and there are no other findings of record prior to January 5, 2007 showing flexion to 15 degrees or less.  Nor are there any findings of ankylosis of the cervical spine.  Accordingly, prior to January 5, 2007, a rating in excess of 20 percent is not warranted.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that prior to January 5, 2007, the Veteran had functional loss due to the cervical spine disability beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, the June 2005 QTC examiner could not identify any additional loss of function due to the limiting factors of fatigue, pain and lack of endurance with fatigue having the major functional impact.  Consequently, in the absence of any other objective findings indicative of such additional loss of function, prior to January 5, 2007, the Board does not find a basis for assigning a rating in excess of 20 percent based on functional loss.  The Board notes that the Veteran affirmatively reported during the June 2005 QTC examination that he continued to work full time 8 hour shifts despite the cervical spine problems but that he was missing two days of work per month.  The Board finds that the Veteran's ability to perform such full time work minus the monthly absences, is compatible with the assignment of the existing 20 percent rating.

Considering incapacitating episodes, it is not shown that prior to January 5, 2007, the Veteran has had such episodes, requiring bedrest prescribed by a physician, for more than 4 weeks.  Notably, the Veteran reported during the June 2005 QTC examination that he had had 10 incidents of incapacitation for a total of 30 days over the past year.  However, he also reported that bedrest on these occasions was recommended by an Air Force physician and the record does not indicate that the Veteran has received any cervical spine treatment by Air Force medical personnel other than that which was provided during service.  Accordingly, the Board concludes that the Veteran was referring to episodes during service.  The Board also notes that the record does not contain any documentation that bedrest was actually prescribed during this period and the Veteran has not indicated that there are any outstanding post-service Air Force cervical spine treatment records.  Accordingly, prior to January 5, 2007, there is no basis for assigning a rating in excess of 20 percent based on incapacitating episodes.  

The Board has also considered whether the Veteran may be assigned separate rating based on associated neurological impairment prior to January 5, 2007.  In this regard, although the Veteran reported radiating pain from the cervical spine down to the fingers, the June 2005 QTC examiner specifically found that sensory and motor neurological examination of the upper extremities was normal.  The Board notes that the Veteran's treating chiropractor and also a private physician did appear to diagnose radiculopathy.  However, the private physician did not provide any specific examination findings and the Board places more weight on the expertise of the June 2005 QTC examiner and subsequent September 2010 VA examiner, both of whom are physicians and did not find that the Veteran had any separate associated upper extremity neurological impairment.  Additionally, the Board notes that the September 2010 VA examiner specifically reviewed the claims file before making his findings relating to the associated impairment, adding more probative value to his opinion.  Thus, although the Veteran is competent to report the symptoms he was experiencing, and although this report has been supported somewhat by the private chiropractor and the private physician, the Board places greater overall evidentiary weight on the findings of the June 2005 QTC examiner and the subsequent overall review of the September 2010 VA examiner.   Accordingly, the Board finds that prior to January 5, 2007, separate ratings for associated neurological impairment of the upper extremities were not warranted.

From January 5, 2007, the Veteran is not shown to have any ankylosis of the cervical spine or of any other segments of the spine.  Accordingly, a rating in excess of 30 percent is not warranted under the General Rating Formula.  

Additional factors that could provide a basis for an increase have also been considered; however, from January 5, 2007, the evidence does not show that the veteran has functional loss due to his cervical spine disability beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca, 8 Vet. App. 202 (1995).  In this regard, there is no evidence that the Veteran has had loss of function which would be equivalent to cervical spine ankylosis.  Also, during the January 2007 and September 2010 examinations, the examiners specifically found that there was no additional loss of motion on repetitive use, with the September 2010 examiner also noting that there was no loss of function on repetitive use.  Accordingly, the Board finds that the Veteran is adequately compensated for his functional loss by the existing 30 percent rating.  

The Board has also considered whether the Veteran may be assigned separate rating based on associated neurological impairment from January 5, 2007.  In this regard, the Board notes that the January 2007 QTC examiner did find that motor function was within normal limits but sensory function was abnormal with findings of decreased sensation to pinprick and light touch bilaterally.  However, the examiner did not include a diagnosis specifically reflective of associated neurological impairment.  Additionally, as noted above, the private chiropractor and private physician appeared to diagnose associated neurological impairment.   On the other hand, the September 2010 VA examiner found that both motor and sensory function were normal.  Additionally, after specifically considering whether the Veteran had any associated neurological disorder, the September 2010 VA examiner found that the Veteran did not have neuropathy but simply had radiating pain bilaterally essentially as part of his existing cervical spine disability.  Accordingly, given the specific consideration provided by the September 2010 VA examiner, including a specific review of the claims file and the specific differentiation between the Veteran's subjective reports and the objective findings, the Board finds his opinion the most probative and persuasive.  Consequently, the weight of the evidence is against a finding that the Veteran has any separately ratable neurological impairment associated with his cervical spine disability.  The Board notes that as the RO has already assigned a 10 percent rating for left upper extremity radiculopathy from April 3, 2007 on the basis of an April 3, 2007 MRI showing left foraminal narrowing of the cervical spine, the Board will not disturb this existing rating.  




C.  Extraschedular Ratings

The Board has also considered whether the Veteran's claims for increase for bilateral knee disability, bilateral cataracts and cervical spine disability should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for any of the time frames in question.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 

D.  Service Connection claims

The evidence of record does not show that the Veteran has any separate disability of the hands.  In this regard, the June 2004 examiner found that the Veteran did not exhibit any hand pathology from which to render a diagnosis and the September 2010 VA examiner similarly diagnosed the Veteran with normal hands, finding that the Veteran's paresthesias were based on his cervical spine problem and that the hands and fingers per se were normal.  Nor is there any other medical evidence of record tending to indicate that the Veteran has any separate disability of the hands or fingers.  Although the Veteran has alleged such disability and is competent to report his symptoms, given these objective, diagnostic medical findings, the Board finds that the weight of the evidence is against a finding that the Veteran has any current hand or finger disability.  See e.g. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board also notes that symptoms such pain, tingling or numbness   without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted.  See e.g. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In the absence of proof of current disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for a separate disability of the hands and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).

The June 2004 examiner similarly found that no pathology of either shoulder was identified on physical examination to render a diagnosis.  Also, the September 2010 VA examiner specifically found that the Veteran's current shoulder problems were part and parcel of his cervical spine problems and did not form the basis of a separate shoulder diagnosis.  Nor are there any other medical reports of record specifically diagnosing the Veteran with any underlying shoulder disability.  

Notably, the September 2010 X-ray of the bilateral shoulders, although essentially unremarkable, did show a left os acromiale.  However, in his September 2010 report, the VA examiner noted that he would revise his findings if he found any suspicion of a problem from the X-rays and to date, he has not revised his opinion concerning the shoulders.  Consequently, as there are no other medical findings of record concerning the os acromiale, the Board finds that it is not shown that this pathology results in any underlying left shoulder disability.  Additionally, although the Veteran has alleged an underlying, separate shoulder disability and is competent to report his symptoms, given the objective, diagnostic medical findings of record, the Board finds that the weight of the evidence is against a finding that the Veteran has any current disability of either shoulder.  See e.g. Espiritu, 2 Vet. App. 492, 494 (1992).  Further, as noted above, symptoms such as pain, tingling or numbness   without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted.  See e.g. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Moreover, even assuming that the os acromiale could be productive of any underlying, separate shoulder disability, there is no indication that it became manifest in service or is otherwise related to service or to a service connected disability.  

In the absence of proof of current disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the preponderance of the evidence is against the Veteran's claim for bilateral shoulder disability and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).




ORDER

A rating in excess of  30 percent for right knee disability for the period prior to May 14, 2007, is denied.  

A rating in excess of 10 percent for right knee disability for the period since May 14, 2007, is denied.  

A rating in excess of 10 percent for left knee disability is denied.

An initial compensable rating for bilateral cataracts is denied.  

A rating in excess of 20 percent for cervical spine disability for the period prior to January 5, 2007, is denied.  

A rating in excess of 30 percent for cervical spine disability for the period since January 5, 2007, is denied.  

A separate rating for cervical radiculopathy of the right upper extremity is denied.

A separate rating for left upper extremity radiculopathy for the period prior to April 3, 2007, is denied. 

An initial rating in excess of 10 percent for left upper extremity radiculopathy for the period from April 3, 2007, is denied.    





	(CONTINUED ON NEXT PAGE)


Service connection for a bilateral hand disability, other than cervical radiculopathy, is denied.

Service connection for a bilateral shoulder disability, other than cervical radiculopathy, is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


